Citation Nr: 1439216	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a spine disorder, including spinal degenerative disc disease, lumbosacral fusion and bilateral lower extremity peripheral neuropathy, for accrued benefits purposes.

2. Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In pertinent part, the RO denied service connection for spinal degenerative disc disease, lumbosacral fusion and bilateral lower extremities peripheral neuropathy (claimed as back injury with residual pain and nerve problems) and denied a TDIU.  In a June 2009 rating decision, the RO continued its denial of the spine disorder.  In December 2009, the Veteran entered a notice of disagreement to the TDIU and spine claims.  In March 2010, the RO issued a statement of the case.  Thereafter, the Veteran perfected his appeal by submitting a timely substantive appeal (VA Form 9) in April 2010. 

After perfecting his appeal with respect to the aforementioned issues, the Veteran died in March 2011.  In September 2011, the appellant requested substitution.  The RO subsequently recognized his surviving spouse as the substituted appellant, in June 2012 pursuant to 38 U.S.C.A. § 5121A.  In this regard, section 5121A allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion," allowing the accrued benefits claimant to obtain any benefits due and payable to the Veteran at death.  38 U.S.C. § 5121A(1).

During an October 2012 videoconference, the appellant provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In March 2014, the Board remanded the appeal for further development. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant' claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  Prior to his death, the Veteran was service-connected for bilateral hearing loss, rated as 90 percent disabling, effective October 30, 2008, which meets the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The Veteran's service-connected disability precluded substantially gainful employment.



CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In a November 2008 letter, sent prior to the initial unfavorable rating decision in March 2009, VA advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a spine disorder and entitlement to a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the claim's file contains the Veteran's service personnel and treatment records, post-service private and VA medical records, reports of VA examinations, various non-medical documents, and the appellant's statements.

Additionally, the Veteran was afforded a VA examination in February 2009.  In the March 2014 remand, the Board found that the February 2009 opinion accompanying such examination was inadequate and instructed the AOJ to obtain a new medical opinion.  In June 2014, such medical opinion was obtained in accordance with the directives of the March 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board finds that the June 2014 medical opinion is adequate to decide the issue on appeal.  The opinion was predicated on a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The June 2014 opinion provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who completed the June 2014 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

For the reasons indicated above, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.

As for the appellant's October 2012 Board hearing, the Board notes that the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2012 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding the Veteran's employment history as well as the claimed onset of his back disorder and any causal link with his active service.  In addition, the hearing focused on the elements necessary to substantiate the appellant's claims, to include the necessity of a causal connection between his back disorder and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims. As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the appellant, as the substituted claimant, will not be prejudiced by a decision on the merits of her claim.


II.  Analysis

      A.  Service Connection for a Back Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Prior to his death, in a December 2009 statement, the Veteran claimed that he had two spine injuries in service, from (i) a fall out of a truck and (ii) a fall off of a utility pole.  At that time, he indicated that he received treatment for his back, but has had chronic back pain since then.  At her October 2012 Board hearing, the appellant stated that the Veteran did not seek any ongoing treatment during service after his claimed injuries.  The appellant claimed that the Veteran did not seek medical treatment for his back pain after service because he was not aware of VA healthcare benefits and was not able to afford his own medical care.  See Hearing Transcript, at 3.  She said that he first sought treatment in 1971 because he had healthcare at that time.  See Hearing Transcript, at 4.

The Veteran's service treatment records (STRs) confirm that he fell out of a truck in June 1954.  At that time, X-rays of the spine were negative.  There were no complaints of back pain.  The Veteran's February 1957 separation examination was negative for any complaints or diagnoses of a back disorder.

As noted above, the Veteran was afforded a VA examination in February 2009.  The examiner diagnosed the Veteran with spinal degenerative disc disease, lumbosacral fusion, and bilateral lower extremity peripheral neuropathy.  The examiner opined that "[i]t is not at least as likely as not that degenerative disc disease is secondary to injury sustained in military service."  The examiner's rationale was that the Veteran's military records do not reference any back injury, subsequent records make no reference to a back problem, and the discharge physical was normal.  In its March 2014 remand, the Board determined that this opinion was inadequate because the examiner did not address the Veteran's lay testimony of his in-service injuries.  The Board remanded the claim to obtain a new medical opinion as to a relationship between the Veteran's current back injury and service.

Pursuant to the March 2014 remand, the AOJ obtained a medical opinion in June 2014.  The examiner noted that he reviewed the Veteran's claims file, to include electronic records and the Board remand.  The examiner noted that the Veteran claimed he suffered two back injuries during service in 1954, and that he suffered constant severe chronic low back pain from 1954 until 1971 when he underwent an L5-S1 fusion.  As noted above, the first claimed back injury was due to a truck injury in June 1954 and the second claimed back injury resulted from a fall from a telephone pole later that year.  The examiner stated that the objective medical records contradict the Veteran's claims.  Specifically, he pointed out that the STRs documented no spinal injury at all following the June 1954 truck accident, and the Veteran returned to limited duty that same day.  The STRs do not document any telephone fall pole.  The examiner stated that "any telephone pole fall injury severe enough to cause lumbar spinal, trauma sufficient to require fusion in 1971 could not possibly have escaped medical attention in 1954 and would have been documented in the discharge exam of [February 1954]."  He concluded, "[t]he objective STRs do not document any significant low back injuries on active duty and the normal spinal history and exam at the discharge exam are consistent with no significant low back injuries on active duty."  

The examiner also noted that the Veteran's medical records were silent for any low back pain complaints, evaluations, or treatment for 17 years post-service, which is consistent with no significant back injuries on active duty.  The first post-service medical evidence revealing a complaint of back pain was in December 1971, when the Veteran was treated by Dr. DeYoung.  Dr. DeYoung noted the Veteran's reported history of two falls during active military service, but noted that the Veteran's back was "not bothering him greatly" and it was only stiff on occasion in the winter.  The examiner noted that these complaints of back stiffness are common in the general population and are not considered constant severe lower back pain complaints.  Dr. DeYoung documented in December 1971 that the Veteran experienced an acute onset of severe low back pain with radiculopathy which led to the spinal fusion procedure.  The examiner concluded that the Veteran's chronic low back pain condition had its onset in December 1971 and is not connected to service in any way.  This chronic low back pain was due to lumbar spine degenerative joint and disc disease.  

As to the onset of the Veteran's arthritis, the examiner noted that the STRs are silent for any joint injuries and there is no mention of arthritis in the post-service treatment records until a December 1971 note by Dr. DeYoung.  The examiner opined that "there were no active duty injuries that could have caused joint trauma sufficient for arthritis to develop within one year of service and objectively we have no 'arthritis' like-complaints until 1971."

The Board accords great probative weight to the June 2014 medical opinion as it is predicated on a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements pertaining to the onset and continuity of symptomatology of his back pain, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

The Board has also considered the Veteran's and the appellant's lay assertions that his spine disorder was related to his claimed in-service injuries; however, as lay people, they are not competent to render such a complex medical opinion.  In this regard, while they are competent to describe the Veteran's symptoms, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, they are not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and the appellant's opinions are nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for the Veteran's spine disorder is warranted.  The Board notes that the Veteran was diagnosed with arthritis, which is a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).   However, he was not diagnosed with arthritis within one year of his March 1957 separation from service.  Moreover, the first documented evidence of arthritis was in December 1971, over fourteen years after his separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

In this regard, the Veteran is competent to assert that has had continuing back pain from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran's spouse-the appellant-has also testified as to witnessing the Veteran having problems with his back.  As such, the Board finds that the Veteran's statements as to continuing back problems from or proximate to service to the present time are credible in addition to being competent.  However, as indicated previously, neither the Veteran nor his spouse are competent to relate such back pain to a diagnosis of a disability or address the etiology of such disorder.  In contrast, the June 2014 medical opinion indicates that the Veteran's spine disorder was not related to his reported in-service injuries.  The examiner specifically considered the Veteran's complaints of back pain since service.  However, he determined that the Veteran's back disorder was not related to any injuries in service.  The Board finds that the opinion of the June 2014 examiner holds significantly greater probative weight than the Veteran's and the appellant's own personal opinions as the examiner has greater expertise and training than the Veteran or appellant in speaking to complex issues of diagnosis and etiology.  Therefore, the Board finds that presumptive service connection for a spine disorder, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that the Veteran's spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

      B.  TDIU

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013). 

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

For the duration of the appeal period, the Veteran was service-connected for bilateral hearing loss, rated at 90 percent disabling.  Thus, the Veteran met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he was unable to secure or follow a substantially gainful occupation as a result of such disability.

In his October 2008 TDIU claim, the Veteran reported that he was unemployable because of his service-connected hearing loss.  He stated that he last worked full time in December 1990 and he became too disabled to work in January 2000.  At the time of his claim, he was employed on a part-time basis as a maintenance worker.  He worked 15 hours per week and indicated that he communicated using notes because he could not use a telephone due to his hearing impairment.

The Veteran was afforded a VA examination in February 2009.  The examiner noted that the impact of the Veteran's hearing loss on his daily life included "[d]ifficulty hearing in quiet, in noise, on the telephone, TV, in groups, restaurants, church, riding in a car."  As to the impact on employability, the examiner opined that the Veteran "would have difficulty communicating in a work envi[ro]nment in which verbal communication is essential."  He also noted that the Veteran "would do better with his hearing aids and taking advantage of visual cues" but he "may still have to have coworkers etc. repeat."  

The Board notes that VA treatment records from the Fort Collins VA Medical Center show that between June 2004 and February 2011, the Veteran frequently reported that he had problems with his hearing aids.  The Board has also reviewed statements submitted by the Veteran and the appellant.  At the October 2012 Board hearing, the appellant testified that while the Veteran was employed, she made business calls for him because he could not use a telephone due to his hearing impairment.  See Hearing Transcript, at 8.  

In considering the severity of the Veteran's service-connected bilateral hearing loss, his and his wife's competent and credible lay statements, and in affording him the benefit of the doubt, the Board finds that he was unemployable due to his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a TDIU is granted.


ORDER

Service connection for a spine disorder is denied.

A TDIU is granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


